DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/19/2022 has been entered.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “108” has been used to designate both a first rounded end and a second rounded end (elsewhere 110).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

    PNG
    media_image1.png
    736
    845
    media_image1.png
    Greyscale

Claim Objections
Regarding claim 1, “a first circle of second interesting hole pattern” in line 7 is clearly meant to be -- a first circle of the second interesting hole pattern -- in light of the disclosure, so amend accordingly to avoid antecedent issues.
	Regarding claim 18, the end of line 6 appears to be missing a comma or semi-colon or the like.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-5, 9, 10, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat. 6,068,040 - Magro et al., hereinafter Magro in view of PG Pub. US 2006/0264946 A1 – Young and in view of PG Pub. US 2017/0067285 A1 - Lambridis et al., hereinafter Lambridis285.

Regarding claim 1. 
Magro teaches an endlock, comprising: a body (Fig 4, 58), wherein the body includes a first intersecting hole pattern and a second intersecting hole pattern (Fig 4, 68) on a center portion of the body, 
a first side (See annotated Fig. 4) along a first edge (See annotated Fig. 4) of the body, wherein the first side is bent towards a back side (See annotated Fig. 4A ) of the body along the first edge such that the first side is perpendicular to the body; a second side (See annotated Fig. 4) along a second edge (See annotated Fig. 4) of the body opposite the first edge, wherein the second side is bent towards the back side (See annotated Fig. 4A) of the body along the second edge such that the second side is perpendicular to the body; a first lip (See annotated Fig. 4) on a first end of the first side, wherein the first lip is bent away from the first edge of the body to be perpendicular to the first side; and a second lip (See annotated Fig. 4) on a first end of the second side, wherein the second lip is bent away from the second edge of the body to be perpendicular to the second side. 
    PNG
    media_image2.png
    310
    416
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    679
    904
    media_image3.png
    Greyscale

Magro does not teach wherein the first intersecting hole pattern and the second intersecting hole pattern are each formed by an intersection of two circles at two points such that centers of the two circles are approximately 0.125 inches apart, wherein a first circle of the first intersecting hole pattern and a first circle of second intersecting hole pattern are approximately 1.000 inches apart, and a second circle of the second intersecting hole pattern and a second circle of the second intersecting hole pattern are 1.250 inches part.
However, Young teaches a first intersecting hole pattern and a second intersecting hole pattern each formed by an intersection of two circles at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
Magro as modified by Young provides intersecting holes. However, the specific hole spacing is not disclosed. Lambridis285 teaches a hole spacing, which applied to said modified Magro results in such that centers of the two circles are approximately 0.125 inches apart,
wherein a first circle of the first intersecting hole pattern and a first circle of second intersecting hole pattern are approximately 1.000 inches apart, and a second circle of the second intersecting hole pattern and a second circle of the second intersecting hole pattern are 1.250 inches part. (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Magro and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel. Further note that the courts have held "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” such that changing the proportions or degrees of distance between the hole patterns and/or circles as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce substantially the same means of variable connection [see In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
	
Regarding claim 3:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the first lip and the second lip lie on a common plane (Fig 4A).

Regarding Claim 4:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 3.
Furthermore, Magro teaches the common plane of the first lip and the second lip is perpendicular to a surface of the body (See annotated Fig 4A below).

    PNG
    media_image6.png
    279
    614
    media_image6.png
    Greyscale


Regarding claim 5:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the first side and the first lip form a first "L" shape and the second side and the second lip form a second "L" shape (See annotated Fig 4A regarding claim 4).

Regarding claim 9:
Magro teaches an endlock, comprising: 
a body (Fig 4, 58) wherein the body includes a first intersecting hole pattern and a second intersecting hole pattern (See annotated Fig 4 in regards to claim 2); 
a first lip formed along a first side (See annotated Fig 4 in regards to claim 1) of the body to secure a first connection between a first pair of adjacent slats (Column 6, line 50; The end lock 58b includes lateral ears 58d as shown, for example, in FIG. 3B, the end lock 58b generally being configured or shaped to overlap the rolled up portions of adjacent slats to provide the traditional function of such end locks, namely, to prevent relative lateral shifting of slats relative to each other.) wherein the first side is bent along  a first edge of the body such that the first side is perpendicular to the body and the first lip is perpendicular to the first side; and 
a second lip formed along a second side (See annotated Fig 4 in regards to claim 1) of the body to secure a second connection between a second pair of adjacent slats (Column 6, line 50; The end lock 58b includes lateral ears 58d as shown, for example, in FIG. 3B, the end lock 58b generally being configured or shaped to overlap the rolled up portions of adjacent slats to provide the traditional function of such end locks, namely, to prevent relative lateral shifting of slats relative to each other.) wherein the second side is bent along a second edge of the body such that the second side is perpendicular to the body and the second lip is perpendicular to the second side, wherein a width of the first lip is less than a width of the first pair of adjacent slats and a width of the second lip is less than a width of the second pair of adjacent slats (See annotated Fig 5 with regards to claim 6).
Magro does not teach wherein the first intersecting hole pattern comprises a first circle and a second circle that intersect at two points, wherein the second intersecting hole pattern comprises a third circle and a fourth circle that intersect at two points, wherein a center of the first circle and a center of the second circle are approximately 0.125 inches apart, and a center of the third circle and a center of the fourth circle are approximately 0.125 inches apart, wherein the center of the first circle and the center of the fourth circle are approximately 1.250 inches apart, and the center of the second circle and the center of the third circle are approximately 1.000 inches apart.
However, Young teaches a first intersecting hole pattern comprising a first circle and a second circle that intersect at two points, and a second intersecting hole pattern comprising a third circle and a fourth circle that intersect at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
Magro as modified by Young provides intersecting holes. However, the specific hole spacing is not disclosed. Lambridis285 teaches a hole spacing, which applied to said modified Magro results in a spacing such that a wherein a center of the first circle and a center of the second circle are approximately 0.125 inches apart, and a center of the third circle and a center of the fourth circle are approximately 0.125 inches apart, wherein the center of the first circle and the center of the fourth circle are approximately 1.250 inches apart, and the center of the second circle and the center of the third circle are approximately 1.000 inches apart (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Magro and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel. Further note that the courts have held "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” such that changing the proportions or degrees of distance between the hole patterns and/or circles as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce substantially the same means of variable connection [see In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
	
	Regarding Claim 10:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Young teaches wherein centers of the first circle, the second circle, the third circle, and the fourth circle lie on a common line (Fig 1b). 

Regarding claim 13:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches a center slat is one of the first pair of adjacent slats and one of the second pair of adjacent slats (Fig 1; Column 3, lines 52-60; A rolling door … having a plurality of elongate substantially horizontal slats … Adjacent slats are hingedly interlocked at their longitudinal edges to enable the door to assuming a rolled condition when the door is open and a substantially planar condition when the door is closed.).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claims 1-5 above, and in further view of PG Pub. US 2016/0237744 A1 – Storen et al., hereinafter Storen.

Regarding claim 7:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches an endlock, wherein the body, the first side, the second side, the first lip, and the second lip are capable of being formed 
The combination does not teach an endlock formed from stamped steel.
However, Storen teaches a windlock formed from stamped steel (Paragraphs [0066]- [0068] (excerpted); [0066] In one example, the panel 110 is a continuous panel formed from a continuous metal sheet or other similar material, with the locking members being produced by dimples, recesses, push-outs, cut-outs or the like, within the panel material. …for example during roll or press forming of the panel, making it possible to implement the wind lock arrangement relatively cheaply. Furthermore, this can be performed in lightweight materials. …. This is in turn allows a sufficient degree of locking to be obtained with lightweight materials… although other materials, such as steel … could be used.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of the combination of Magro, Young, and Lambridis285 with the stamped steel construction of Storen. One of ordinary skill in the art would have been motivated to make this modification in order to implement the arrangement cheaply (Storen [0066]).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable the combination of Magro, young, and Lambridis285 as applied to claims 1-5 above, and in further view of PG Pub. US 2003/0188837 A1 – Varley et al., hereinafter Varley.

Regarding claim 8:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 1.
Furthermore, Magro teaches the body, the first side, the second side, the first lip, and the second lip are fabricated.
The combination does not teach an endlock fabricated from nylon.
However, Varley teaches a windlock fabricated from nylon (Paragraph [0050]; The windlock boss parts 98 and 100 are formed as separate members, preferably of a wear resistant, somewhat self lubricating plastic, such as nylon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of Magro with the nylon material of Varley. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of its wear resistant, self-lubricating properties (Varley [0050]).
	
	
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claim 9 above, and further in view of Storen.

Regarding claim 14:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches an endlock wherein the body, the first lip, and the second lip are capable of being formed 
The combination does not teach an endlock formed from stamped steel.
However, Storen teaches a windlock formed from stamped steel (Paragraphs [0066]- [0068] (excerpted); [0066] In one example, the panel 110 is a continuous panel formed from a continuous metal sheet or other similar material, with the locking members being produced by dimples, recesses, push-outs, cut-outs or the like, within the panel material. …for example during roll or press forming of the panel, making it possible to implement the wind lock arrangement relatively cheaply. Furthermore, this can be performed in lightweight materials. …. This is in turn allows a sufficient degree of locking to be obtained with lightweight materials… although other materials, such as steel … could be used.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of the combination of Magro, Young, and Labmridis285 with the stamped steel construction of Storen. One of ordinary skill in the art would have been motivated to make this modification in order to implement the arrangement cheaply (Storen [0066]).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, and Lambridis285 as applied to claim 9 above, and further in view of Varley.

Regarding claim 15:
The combination of Magro, Young, and Lambridis285 teaches all limitations of claim 9.
Furthermore, Magro teaches the body, the first lip, and the second lip are formed.
The combination does not teach nylon.
However, Varley teaches a windlock fabricated from nylon (Paragraph [0050]; The windlock boss parts 98 and 100 are formed as separate members, preferably of a wear resistant, somewhat self lubricating plastic, such as nylon.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Magro, Young, and Lambridis285 with the nylon material of Varley. One of ordinary skill in the art would have been motivated to make this modification in order to take advantage of its wear resistant, self-lubricating properties (Varley [0050]).

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, Lambridis285 and Varley as applied to claim 15 above, and further in view of PG Pub. US 2016/0258177 A1 – Faries et al., hereinafter Faries.

Regarding claim 16:
The combination of Magro, Young, Lambridis285, and Varley teaches all limitations of claim 15.
The combination does not teach: at least one first gusset coupled to an inside surface of the first lip and a backside of the body; and at least one second gusset coupled to an inside surface of the second lip and the backside of the body.
However, Faries teaches at least one first gusset (Fig 1, 110) coupled to an inside surface (Fig 1, 108) of the first lip (Fig 1, 104) and a backside (Fig 1, 108) of the body; and at least one second gusset (Fig 1, 110) coupled to an inside surface (Fig 1, 108) of the second lip (Fig 1, 104) and the backside (Fig 1, 108) of the body.

    PNG
    media_image7.png
    463
    811
    media_image7.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of the modified Magro with the gussets of Faries. One of ordinary skill in the art would have been motivated to make this modification in order to increase the strength of the endlock while minimizing the extra weight and material use necessitated by such a change.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Magro, Young, Lambridis285, and Varley as applied to claim 15 above, and further in view of WIPO Pub. WO 2018/183339 A1 - Dawdy.

Regarding claim 17:
The combination of Magro, Young, Lambridis285, and Varley teaches all limitations of claim 15.
However, the combination does not teach the first lip and the second lip each comprise a rectangular block with a hollow center.
However, Dawdy teaches the first lip and the second lip each comprise a rectangular block with a hollow center (See annotated Fig 10).

    PNG
    media_image8.png
    821
    813
    media_image8.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to further modify the geometry of the combination with the hollow rectangular blocks of Dawdy. One of ordinary skill in the art would have been motivated to make this modification in order to optimize the strength to weight ratio of the structure to the application.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over PG Pub. US 2019/0390511 – Lambridis et al., hereinafter Lambridis511 in view of Young and Lambridis285.

Regarding claim 18:
Lambridis511 teaches a roll-up door (Fig 1A), comprising: 
a first slat (Fig 2, 24), comprising: 
a first rounded end (Fig 2, 32); a second rounded end (Fig 2, 30), wherein the second rounded end has a smaller circumference than the first rounded end; and a pair of openings (Fig 4A, 23)
a second slat (Fig 2, 24) having a second rounded end (Fig 2, 30) inserted into the first rounded end of the first slat (Fig 2); 
a third slat (Fig 2, 24) having a first rounded end (Fig 2, 32), wherein the second rounded end of the first slat is inserted into the first rounded end of the third slat (Fig 2); 
and an endlock (Fig 4D, 61) coupled to the first slat, wherein the endlock comprises: 
a body (Fig 4A, 58);
a first side coupled to a first edge of the body, wherein the first side is bent approximately 90 degrees towards a back side of the body via a curve of the first edge;
a second side coupled to a second edge of the body, wherein the second side is bent approximately 90 degrees towards the back side of the body via a curve of the second edge, wherein the first side is opposite the second side; (See annotated Fig 4A below)
 a first lip coupled to a first end of the first side (Fig 4D, under 67) to secure the second rounded end of the second slat into the first rounded end of the first slat, wherein the first lip is bent away from the first edge of the body to be perpendicular to the first side; 
and a second lip coupled to a second end of the second side (Fig 4D, under 67) to secure the second rounded end of the first slat into the first rounded end of the third slat, wherein the second lip is bent away from the second edge of the body to be perpendicular to the second side; and
a pair of intersecting hole patterns located in a center of a width of the body, wherein a first intersecting hole pattern of the pair is located towards the first edge along a length of the body and a second intersecting hole pattern of the pair is located towards the second edge along the length of the body, (See annotated Fig 4D below) wherein the endlock is coupled to the first slat via fasteners (4D, 65) fed through the pair of intersecting hole patterns and the pair of openings of the first slat.

    PNG
    media_image9.png
    792
    982
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    858
    817
    media_image10.png
    Greyscale

Lambridis551 does not teach each one of the pair of intersecting hole patterns is formed by an intersection of two circles at two points such that centers of the two circles are approximately 0.125 inches apart,
However, Young teaches each one of the pair of intersecting hole patterns is formed by an intersection of two circles at two points. (See annotated Fig 1b).

    PNG
    media_image4.png
    354
    896
    media_image4.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the endlock of primary reference Magro with the intersecting hole pattern of secondary reference Young. One of ordinary skill in the art would have been motivated to make this modification in order to provide the installer greater flexibility of choice in that a [fastener] providing secure fixing can be positioned at any interval along the [hole pattern], including at its extreme ends (Young, Paragraph [0019]).
However, Lambridis285 teaches a hole spacing, when applied to Lambridis511 as modified by Young results in such that centers of the two circles are approximately 0.125 inches apart (See annotated Fig 10B below).

    PNG
    media_image5.png
    405
    833
    media_image5.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the intersecting hole pattern of the combination of Lambridis511 and Young with the spacing of the hole pattern of Lambridis285. One of ordinary skill in the art would have been motivated to make this modification in order to provide for a robust connection between the endlock and the slat panel. Further note that the courts have held "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” such that changing the proportions or degrees of distance between the hole patterns and/or circles as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce substantially the same means of variable connection [see In re Williams, 36 F.2d 436, 438 (CCPA 1929)].

Regarding claim 19:
The combination of Lambridis511, Young, and Lambridis285 teaches all limitations of claim 18.
Furthermore, Lambridis511 teaches a width of the first lip is less than a width of the first rounded end of the first slat (See annotated Fig 4D below).

    PNG
    media_image11.png
    860
    818
    media_image11.png
    Greyscale


Regarding claim 20:
The combination of Lambridis511, Young, and Lambridis285 teaches all limitations of claim 18.
Furthermore, Lambridis511 teaches a width of the second lip is less than a width of the first rounded end of the third slat (See annotated Fig 4D in regards to Claim 19).

Response to Arguments
Applicant's arguments filed 8/15/2022 have been fully considered but they are not persuasive. 
Annotated Magro Figs 4, 4A above have been updated to clarify how Magro teaches “wherein the first side is bent along a first edge of the body such that the first side is perpendicular to the body and the first lip is perpendicular to the first side” and “wherein the second side is bent along a second edge of the body such that the second side is perpendicular to the body and the second lip is perpendicular to the second side”
	In response to the applicant’s arguments concerning the dimensions of the holes and spacing, see MPEP 2144.05. “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” Also, “Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close.” Further note that the courts have held "[i]t is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions” such that changing the proportions or degrees of distance between the hole patterns and/or circles as claimed would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to produce substantially the same means of variable connection [see In re Williams, 36 F.2d 436, 438 (CCPA 1929)].
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Furthermore, all the claimed elements were known in the prior art as evidenced above, and one of ordinary skill in the art could have combined the elements as claimed, using known methods with no change in their respective functions. Such a combination would have yielded predictable results to one of ordinary skill in the art at the time the invention was made, since the elements perform as expected and thus the results would be expected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN W HANES JR whose telephone number is (571)272-8840. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.W.H./Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634